United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-2571
                                     ___________

Paul Anderson,                            *
                                          *
      Petitioner-Appellant,               *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Missouri.
Michael Bowersox,                         *
                                          *
      Respondent - Appellee.              *
                                     ___________

                              Submitted: April 13, 2001

                                   Filed: August 22, 2001
                                    ___________

Before McMILLIAN, LOKEN, and HANSEN, Circuit Judges.
                            ___________

LOKEN, Circuit Judge.

       Missouri inmate Paul Anderson appeals the district court’s1 denial of his petition
for a writ of habeas corpus under 28 U.S.C. § 2254. He argues that he is entitled to
federal habeas relief because his trial counsel was ineffective for failing to cross
examine a witness regarding the witness’s agreement to testify in exchange for
leniency, and because his appellate counsel was ineffective for failing to argue that the
government’s failure to disclose that agreement violated Anderson’s right to the

      1
        THE HONORABLE JEAN C. HAMILTON, Chief Judge of the United States
District Court for the Eastern District of Missouri.
disclosure of material exculpatory evidence under Brady v. Maryland, 373 U.S. 83
(1963). We affirm.

       In December 1989, Anderson robbed and murdered an elderly couple at their
home in St. Louis County. Anderson then drove the victims’ car to the home of his
fourteen-year-old friend, Tony Brumfield, who had helped plan the robbery. Anderson
and Brumfield went on a shopping spree with the victims’ credit cards until a frightened
Brumfield told his mother what had happened. When arrested, Anderson first told
police that Tony had shot the victims but then confessed that he committed the robbery
and murders alone. Anderson committed his confession to audiotape, went with police
to be photographed identifying the victims’ stolen car, conducted a videotaped
reenactment of the crime at the victims’ home, and then made a second audiotaped
statement in which he admitted planning the robbery and murders.

        Anderson was charged with multiple counts of murder, robbery, burglary, and
armed criminal action. The murder charges were severed and tried first. Anderson was
convicted of two murders and received two consecutive life sentences. Six months
after the murder conviction, Anderson was tried and convicted of the robbery, burglary,
and armed criminal action charges. He was sentenced to 144 years in prison for these
offenses, consecutive to the life sentences for murder.

       Anderson’s multiple confessions were received into evidence at both trials.
Tony Brumfield was also a witness for the prosecution in both trials. He testified that
Anderson revealed his plan to rob the victims on the night before the crime. Early the
next morning, Anderson retrieved his gun from Brumfield’s house and later returned
and told Brumfield he had robbed and killed the victims. Anderson showed Brumfield
a wallet with the victims’ credit cards. Brumfield hid most of its contents under his
mattress, and he and Anderson then took some of the credit cards and went on a
shopping spree. On cross exam at the second trial, Brumfield admitted he had just been


                                          -2-
released from two years in juvenile custody following his plea of guilty to two counts
of first-degree murder.

       Anderson filed Rule 29.15 motions for state post-conviction relief in both cases.
In the murder case, the post-conviction record included an October 1990 juvenile court
order continuing custody of Brumfield for an unspecified period at the Lakeside Center
juvenile facility. Paragraph 5 of that order recited:

       As a specific condition of probation, the juvenile is ordered to cooperate
       with the St. Louis County Prosecuting Attorney in the prosecution of Paul
       Anderson and Dana Ruff [Anderson’s girlfriend].

The trial courts separately denied both Rule 29.15 motions. In the murder case, the
Missouri Court of Appeals affirmed Anderson’s consolidated direct and post-
conviction appeals in a published opinion. State v. Anderson, 862 S.W.2d 425 (Mo.
App. 1993). In the second case, a different division of the Missouri Court of Appeals
affirmed his consolidated direct and post-conviction appeals in an unpublished
memorandum and order. In 1997, Anderson filed a motion to recall the mandate,
alleging ineffective assistance of appellate counsel in both cases. The Missouri Court
of Appeals denied that motion in each case.

        Anderson then filed this § 2254 petition in district court, alleging several grounds
for relief from the second conviction for robbery, burglary, and armed criminal action.
The district court denied the petition without a hearing. Anderson appeals, raising two
issues -- ineffective assistance of trial counsel for failing to cross examine Brumfield
regarding a “deal” with the authorities not to be prosecuted as an adult in exchange for
testifying against Anderson, and ineffective assistance of appellate counsel for failing
to raise as plain error on direct appeal the prosecution’s Brady violation in not
disclosing Brumfield’s deal. To prevail on either claim of ineffective assistance,
Anderson must demonstrate that counsel’s performance was deficient and that “there

                                            -3-
is a reasonable probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different.” Strickland v. Washington, 466 U.S. 668, 694
(1984). He is entitled to federal habeas relief only if the state courts’ rejection of these
claims (i) “resulted in a decision that was contrary to, or involved an unreasonable
application of, clearly established Federal law, as determined by the Supreme Court of
the United States,” or (ii) “resulted in a decision that was based on an unreasonable
determination of the facts in light of the evidence presented in the State court
proceeding.” 28 U.S.C. §§ 2254(d)(1) and (2); see Dye v. Stender, 208 F.3d 662, 665
(8th Cir. 2000).

        Ineffective Assistance of Trial Counsel. Anderson argues that trial counsel
was ineffective for failing to cross examine Brumfield regarding his alleged agreement
to testify against Anderson in exchange for leniency. The state courts first rejected this
claim because Anderson’s Rule 29.15 motion failed to allege facts that would support
a claim for relief. We agree. The juvenile court order was part of the post-conviction
record in the murder case. But in this case, Anderson simply alleged that trial counsel
was ineffective in not cross examining Brumfield “concerning whether a deal had been
made not to certify him as an adult to stand trial on the offenses charged, if he testified
for the state against the movant.” He did not allege that such a deal existed, and he did
not submit a copy of the juvenile court order. Nor did he allege why trial counsel on
cross exam established Brumfield’s two-year juvenile detention for murder, but stopped
short of asking Brumfield whether he had agreed to testify against Anderson. “There
is a strong presumption that counsel’s challenged actions or omissions were, under the
circumstances, sound trial strategy.” Garrett v. Dormire, 237 F.3d 946, 949-50 (8th
Cir. 2001). Thus, the state courts did not unreasonably apply Strickland in concluding
that Anderson’s Rule 29.15 motion did not make a prima facie showing of deficient
performance by trial counsel. See Mills v. Armontrout, 926 F.2d 773, 774 (8th Cir.
1991) (counsel’s failure to disclose a crucial witness’s deal with the prosecution “was
a reasoned choice of strategy”).


                                            -4-
       Alternatively, the state courts denied Anderson post-conviction relief for failure
to show Strickland prejudice, that is, a reasonable probability that the outcome of the
second trial would have been different had counsel cross examined Brumfield regarding
his agreement “to cooperate . . . in the prosecution of Paul Anderson.” Again, we
agree. Given Anderson’s multiple confessions and the other evidence against him, and
the likelihood that the jury inferred Brumfield had agreed to cooperate from the more
limited cross examination that was conducted, there is simply no basis to infer that the
missing impeachment would have impacted the second trial. See McRoberts v.
Bowersox, 234 F.3d 1021, 1022-23 (8th Cir. 2000); Byrd v. Delo, 917 F.2d 1037,
1044 (8th Cir. 1990). Thus, the state courts’ decision that Anderson failed to show
prejudice was not an unreasonable application of Strickland nor an unreasonable
determination of the facts of record.

       Ineffective Assistance of Appellate Counsel. Anderson next argues that his
appellate counsel was ineffective for failing to argue on direct appeal that the
prosecution violated Brady by failing to disclose Brumfield’s agreement to cooperate.
This claim is procedurally barred. Anderson asserts that he learned of Brumfield’s
“deal” with the prosecution during post-conviction proceedings in the murder case.
Accordingly, this information was not part of the record on direct appeal from his
conviction for robbery, burglary, and armed criminal action, so it could not have been
the basis for a plain error challenge by appellate counsel. The information was
available for the second Rule 29.15 post-conviction proceeding, but the Brady issue
was not raised. Thus, the Brady issue was defaulted in the state courts because post-
conviction counsel did not raise it in the second Rule 29.15 proceeding. Ineffective
assistance of post-conviction counsel may not be the basis of federal habeas relief. See
Reese v. Delo, 94 F.3d 1177, 1182 (8th Cir. 1996).

      Alternatively, we agree with the district court that Anderson’s Brady claim fails
on the merits because he failed to show that the allegedly suppressed evidence was
material. In United States v. Bagley, 473 U.S. 667, 682 (1985), the Supreme Court

                                          -5-
adopted the prejudice test from Strickland for determining when withheld exculpatory
evidence is material under Brady -- petitioner must show “a reasonable probability that,
had the evidence been disclosed to the defense, the result of the proceeding would have
been different.” We have rejected Anderson’s first claim in part because trial counsel’s
failure to bring out Brumfield’s “deal” on cross exam did not result in Strickland
prejudice. For the same reasons, the prosecution’s failure to disclose that deal was not
material under Brady. See Dye 208 F.3d at 666-67; Sullivan v. Lockhart, 958 F.2d
823, 825-26 (8th Cir. 1992). Therefore, appellate counsel was not ineffective in failing
to raise the Brady issue for plain error review on direct appeal, even if the record on
appeal could have supported such a claim.

       Having rejected Anderson’s habeas claims on the merits, we need not consider
various procedural issues respondent has raised on appeal. The judgment of the district
court is affirmed.

      A true copy.

             Attest:

                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -6-